Citation Nr: 0304437	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  01-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for colon cancer for 
accrued benefits purposes.

(The issue of entitlement to service connection for the 
cause of the veteran's death will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.  He died on August [redacted] 2000, and the appellant 
is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In April 2001, the RO denied for accrued benefits purposes 
entitlement to service connection for colon cancer, claimed 
as a result of exposure to ionizing radiation.

With regard to the issue of entitlement to service connection 
for the cause of the veteran's death, the Board is 
undertaking additional development, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

In August 2000, the RO notified the appellant of the grant of 
entitlement to nonservice-connected burial allowance and/or a 
plot or interment allowance.  In a December 2000 submission 
from her representative, she disagreed with the payment 
amount for burial benefits, contending that the burial 
allowance should be based on a service-connected death.  See 
generally 38 C.F.R. § 3.1600 (2002).

As the issue of entitlement service-connected burial 
allowance and/or a plot or interment allowance has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

FINDINGS OF FACT

1.	VA has completed all required notification and 
development.

2.	At the time of his death in August 2000, the veteran had 
a claim pending for entitlement to service connection 
for colon cancer.

3.	In accordance with the law in effect in August 2000 and 
the evidence of record at the date of death, a 
relationship between colon cancer initially diagnosed in 
January 1996 and an in-service disease or injury, 
including ionizing radiation exposure, is not 
demonstrated.


CONCLUSION OF LAW

Based on the evidence then of record and in accordance 
with the law in effect in August 2000, colon cancer was 
not incurred in or aggravated by active service, nor could 
the disorder be presumed to have been so incurred, such 
that the criteria for a grant of service connection for 
colon cancer for accrued benefits purposes have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311(a), 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1945 to 
October 1947.

The November 1945 induction examination report, which 
included chest X-ray interpretation, indicated normal systems 
throughout.  In-service medical treatment consisted solely of 
standard vaccinations and dental care.

The October 1947 separation examination report notes the 
veteran was involved with Operation CROSSROADS in 1946.  
Examination, including chest X-ray interpretation, indicated 
normal systems throughout.  Defects were noted as "none."

An October 1995 VA medical certification noted a several-year 
history of blood passing through the rectum.  A December 1995 
progress note documents intermittent rectal bleeding of 
approximately one year duration, more frequent in the two to 
three months leading up to that date.

A January 1996 colonoscopy revealed a three-centimeter mass 
at the anal verge.  A February 1996 discharge summary shows 
VA conducted a resection of diagnosed rectal cancer.

In October 1999, VA conducted an intestines examination.  The 
examiner diagnosed postoperative status transurethral 
resection of prostate, final diagnosis moderately 
differentiated adenocarcinoma; laparoscopic pelvic 
lymphadenectomy bilateral with evidence of metastasis to left 
pelvic nodes; bilateral orchiectomy; postoperative status 
partial resection of colon with diagnosis of adenocarcinoma 
and three adenomatous polyps, post-treatment with 
chemotherapy. 

The record includes research reports dated through June 1998 
from the Defense Threat Reduction Agency (DTRA) (formerly 
known as Defense Special Weapons Agency (DSWA) or Defense 
Nuclear Agency (DNA)).  DTRA's letters confirm the veteran 
was an atomic veteran because he was present at Operation 
CROSSROADS, an atmospheric nuclear test series.  A scientific 
dose reconstruction reportedly indicated he received a 
probable dose of 0.204 rem gamma, with an upper bound limit 
of 0.4 rem gamma.  

At the request of the Under Secretary for Benefits (USB) an 
opinion was obtained in March 2000 from the Under Secretary 
for Health (USH) regarding the relationship between the 
veteran's disabilities and his exposure to radiation in 
service.

In a March 2000 letter, the USB summarized and concurred with 
the findings of the USH that it is unlikely that the 
veteran's prostate or rectal cancers can be attributed to in-
service ionizing radiation exposure.  The USB accordingly 
concluded that there was no reasonable possibility that the 
veteran's cancers were the result of ionizing radiation.  

July and August 2000 VA treatment records show a rapid 
decline in the veteran's health requiring terminal treatment 
for respiratory distress and sepsis.  He died on August [redacted] 
2000 from chronic lymphocytic leukemia, according to the 
Certificate of Death.


II.  Criteria

General Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, the diseases 
listed at 38 C.F.R. § 3.309(c) shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied.  (For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.)  38 C.F.R. § 3.309(c).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107.
  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  


The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2).  Effective March 26, 2002, recent 
regulatory amendment added several new diseases to this list.  
See 67 Fed. Reg. 3612, 3616 (January 25, 2002).  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.







Accrued Benefits

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121; see also 38 C.F.R. 
§ 3.1000.

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death ... will be 
considered to have been met when there is on file at the date 
of the veteran's death:

(i) ... evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(d)(4)(i).


The CAVC has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).


III.  Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  


However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Precedent opinions of the chief legal 
officer of the Department, and regulations of the Department, 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001); 38 C.F.R. § 3.159.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The appellant filed her claim of entitlement to accrued 
benefits in January 2001.  In November 2001, the RO sent her 
a VCAA development letter, which notified her of the 
enactment of the VCAA; VA's duty to notify; VA's duty to 
assist; what the evidence must show to establish entitlement; 
and what information or evidence was still needed from the 
appellant.  In a January 2002 statement of the case (SOC), 
the RO updated the appellant on what development had been 
done and provided her notice of the law and regulations 
pertaining to service connection, radiation exposure, accrued 
benefits, and the VCAA.

In this case, VA has satisfied its duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
section 5103(a), as amended by VCAA, and § 3.159(b), as 
recently amended, require VA to inform claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so).

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence.  The available 
service medical records are in the claims file, as are 
private treatment records and VA medical records through the 
date of death.  

Prior to veteran's death, appropriate development under the 
radiation regulations was conducted.  It has been established 
that the veteran was in fact an atomic veteran.  A 
reconstructed dose assessment was performed, and advisory 
opinions from the USB and USH have been obtained.

Additional development, including for a VA medical opinion, 
is unnecessary because the determination of whether accrued 
benefits are payable is limited to the evidence that was in 
the file at the date of death.  See 38 C.F.R. § 3.1000(a). 
Although "in file" includes existing service department 
treatment records, it does not include additional medical 
evidence created after death.  See Hayes v. Brown, 4 Vet. 
App. 353 (1993).

In October 2001, the Board remanded this matter for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The remand discussed the enactment of the VCAA and 
reminded the RO that further development and adjudication of 
the claim should be performed with due consideration of the 
VCAA.  

In January 2002, the RO issued an SOC, which includes a 
discussion of the VCAA.  Therefore, this is not a case in 
which the Board has applied the VCAA in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Accrued Benefits

At the time of his death in August 2000, the veteran had 
pending a claim of entitlement to compensation benefits for 
colon cancer.  The appellant is, therefore, potentially 
entitled to accrued benefits based on that claim.

VA medical records from the 1990s show that the veteran was 
diagnosed and treated for rectal cancer.  The claim for 
entitlement to service connection for accrued benefit 
purposes is, therefore, supported by a current medical 
diagnosis of disability.

The evidence of record at the time of the veteran's death 
does not indicate, however, that a related injury or disease 
was incurred in service or the one-year presumptive period, 
or that colorectal cancer is related to an in-service disease 
or injury.  

The evidence does not show that a malignant tumor was 
manifest to a compensable degree within the first post-
service year.  In fact, there are no medical records dated 
within the first post-service year.

The service medical records reflect no pertinent complaints 
or findings, and the record is absent of any competent post-
service medical evidence from the date of separation in 1947 
until the 1990s.  All pertinent medical findings and 
resulting treatment of the veteran's rectal/colon cancer 
began in the 1990s, well after his World War II service.  For 
instance, a 1995 report of medical history of rectal bleeding 
dates the first sign or symptom of colorectal cancer 
pathology to the early 1990s, and the veteran himself 
reported treatment began no earlier than 1991.  These facts 
are highly probative against the claim because it suggests 
that colon cancer had its onset many years after service.  
Additionally, there is no competent and probative medical 
opinion of record linking colon cancer to service.  



The appellant contends that the adenocarcinoma at issue was 
caused by the veteran's exposure to radiation while in 
service.  Although the evidence does establish the veteran 
was exposed to ionizing radiation in service, his level of 
exposure was deemed unlikely to have caused colon cancer, 
according to competent, well reasoned, and uncontroverted 
opinions from the USB and USH, which relied on a 
reconstructed dose estimate by DTRA.

The appellant's lay assertions regarding the causation or 
etiology of the veteran's colon cancer are not considered 
competent evidence because she lacks the medical expertise to 
render such opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The appellant also contends that service connection is 
warranted because colon cancer is now a presumptive disease 
specific to atomic veterans.  Although the radiation 
regulation was amended in January 2002 to include colon 
cancer as a presumptive disease specific to radiation-exposed 
veterans, effective in March 2002, this subsequent revision 
to the regulation cannot be applied in determining the 
appellant's entitlement to accrued benefits because this 
revision could not have been applied to the veteran's claim 
at the time of his death in August 2000.  See Zevalkink v. 
Brown, 6 Vet. App. 483 (1994). 

38 U.S.C.A. § 5110 and 38 C.F.R. § 3.114 establish effective 
date requirements that are binding on VA.  Those requirements 
limit retroactive awards to no earlier than the effective 
date of a liberalizing statute or regulation, such as the 
addition of colon cancer to the presumptive diseases specific 
to atomic veterans.  
The Nehmer v. Veterans' Administration lawsuit and court 
rulings do create an exception to these effective date rules, 
but the Nehmer case is limited to only diseases linked to 
herbicide exposure under 38 CFR 3.309(e), see Nehmer v. 
Veterans' Administration, 284 F.3d 1158 (9th Cir. Apr. 1, 
2001), and there is no authority to expand the exceptions 
established by the Nehmer court to include claims filed under 
3.309(d).  See 67 Fed. Reg. 3614, Comments (January 25, 
2002).

Application of the presumptive provisions of the regulations 
does not, therefore, support a grant of entitlement to 
service connection for cancer of the colon for accrued 
benefits purposes.

The evidence of record when the veteran died in August 2000, 
interpreted in the context of the law then in effect, does 
not show that colon cancer had its onset in service or within 
the applicable 1-year presumptive period or was the result of 
an in-service disease or injury, including exposure to 
ionizing radiation. 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for colon cancer for 
accrued benefits purposes is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

